Title: To Thomas Jefferson from George Muter, 7 February 1781
From: Muter, George
To: Jefferson, Thomas



Sir
War office Feby. 7. 1781.

I have a letter from the quarter master, in which he informs me “That the cartridge blocks at Moody’s shop as well as those that were in his possession, were all destroyed by the enemy; and that since then he has not been able to procure a single workman to make more: but that he will use every exertion in his power to push a bussiness so essential at this critical period. He cannot assign any reason for the delay of the waggons that went to Charlott’sville, and supposes that the leather probably was not ready. When the waggons arrive he will inform immedeatly.
Permitt me to observe, that Mr. Braxton’s letter to the gentleman in whose hands he expects the Cartouch boxes at Annapolis are, is still here. I have the honour to be Your Excellency’s most humble servant,

George Muter. C.

